Appeal from a judgment by a city magistrate, sitting as a Court of Special Sessions of the City of New York [Municipal Term], Borough of Brooklyn, convicting defendant of a violation of section 225 of the Sanitary Code (failure to furnish sufficient heat). Judgment reversed on the law and the facts, information dismissed and fine remitted. The evidence did not warrant a finding that the section was violated in view of the testimony respecting the conduct of the tenant in so far as it affected the temperature in the rooms. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.